Citation Nr: 0210266	
Decision Date: 08/22/02    Archive Date: 08/29/02

DOCKET NO.  97-34 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased evaluation for status post 
arthroscopic partial meniscectomy of the right knee, 
currently evaluated at 10 percent.

2.  Entitlement to an increased evaluation for herpes 
simplex, currently evaluated at 10 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a November 1997 rating 
decision of the Department of Veterans' Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky which denied the benefits 
sought on appeal.  The veteran, who had active service from 
June 1975 to April 1986 and from April 1987 to July 1992, 
appealed that decision to the BVA and the case was forwarded 
to the Board for appellate review.  

In August 1999, the Board issued a decision that denied two 
other issues then on appeal and REMANDED for additional 
development the issues listed on the title page of this 
decision.  The case was subsequently returned to the Board 
for appellate review.


REMAND

A preliminary review of the record following the return of 
the claims file to the Board disclosed that the Board Member 
who conducted the veteran's hearing in this case in November 
1998 is no longer employed at the BVA.  The Board's Rules of 
Practice require that the Board Member who conducts the 
hearing participate in making the final determination.  
38 C.F.R. § 20.707 (2001).  Consequently, the Board contacted 
the veteran by a letter dated in July 2002, informed him of 
this situation and inquired as to whether the veteran wanted 
to appear at another hearing before a Member of the Board.  
In August 2002, the veteran informed the Board that he did 
want another hearing before a Member of the Board at the RO.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:


The veteran should be scheduled for a 
hearing before a Member of the Board at 
the RO at the next available opportunity.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




